DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 12/20/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see page 4, filed 12/20/2021, with respect to 112 (b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of claims 1-4 has been withdrawn. 
Applicant’s arguments, see pages 5-10, filed 12/20/2021, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


4. (Currently Amended) The method of controlling the printing system according to claim 1, wherein after [[the ]]completion of the printing of the print data by the printing apparatus, an electronic payment processing is executed by the electronic payment server.

5. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer in an information processing apparatus coupled to an electronic payment server and a cloud print server to implement functions, the program causing the computer in the information processing apparatus to implement functions comprising: 
requesting, using electronic payment identification information regarding an electronic payment service, the electronic payment server to perform an authentication; 
requesting, using information that is associated with the electronic payment identification information as print identification information regarding cloud printing, the cloud print server to perform an authentication, and after the authentication, and registering print data that is associated with the electronic payment service; 
storing [[the ]]registration information regarding the electronic payment service and the cloud printing; and 


Please change the title to:
METHOD OF CONTROLLING PRINTING SYSTEM AND NON-TRANSITORY 
COMPUTER-READABLE STORAGE MEDIUM STORING PROGRAM INCLUDING A TWO-DIMENSIONAL CODE INCLUDING INFORMATION THAT IDENTIFIES REGISTERED PRINT DATA AND INFORMATION THAT IDENTIFIES PAYMENT TOKEN INFORMATION 


Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards a method and non-transitory computer-readable storage medium that stores a program causing a computer to perform functions.  The following features are considered as the novel aspect of the independent claims: 

“the registration information being a two-dimensional code indicative of the print data being registered with the cloud print server and a payment token associated with the electronic payment service”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishida and Tanaka teaches communicating with a server for cloud printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672